Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed 6/5/2020.
Claims 1-3, 5, 7-10, 12, and 14-16 are pending and have been examined.
Claims 1-3, 5, 7-10, 12, and 14-16 are rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/5/2020 has been entered.

Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, the last sentence is an incomplete clause. Examiner cannot reasonably provide an interpretation.
All dependent claims are rejected in view of dependency.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 7-10, 12, and 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 states that “changing . . . display policy for the at least one folder and the at least one image based on the display property of the at least one folder and the at least one image”. However, this aspect is not part of the disclosure. The specification merely teaches that when a specific user is logged in and opens a viewer, the display policy is changed. However, it does not teach that the change is “based on the display property of the at least one folder and the at least one image”. Examiner requests that Applicant point out specific location where this limitation is taught in the disclosure or amend accordingly.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rawat et al. (US 20060224602; “Rawat” hereinafter), further in view of Haynes et al. (US 20050114305; “Haynes” hereinafter), and further in view of Shimizu (US20090132965).
As per claim 8 and 1, rejection for claim 1 is incorporated and further discloses An information processing method implemented by an electronic device comprising a processor, a display and a memory storing a plurality of folders each including a plurality of images, the method comprising:
selecting, by the processor, from the plurality of folders and the plurality of images, at least one folder and at least one image satisfying a preset condition for  [filtering] the plurality of folders and the plurality of images stored in the memory (Rawat [0040: “A user or developer saving a music file and/or picture, for example, will intuitively realize that a music file may be stored in the Music folder 316 and a picture in the Picture folder 318. The user does not have to try and locate these folders as subfolders of the Documents folder 310 as neither the music file nor the picture may be logically searched for under Documents folder 310.”]); 
[changing, by the processor, the display property of each of the at least one folder and the at least one image] (Rawat [0042: “Applications data (AppData) folder 322 may provide a developer with a default location to store per-user application data and binaries. The Applications data folder 322 may be a hidden folder that may be utilized by developers when installing new applications or by the application themselves to retrieve per user data or settings.”]); [and changing, by the processor, display policy for the at least one folder and the at least one image based on the display property of the at least one folder and the at least on image when the at least one folder and the at least one image is accessed by an image viewing application] (Rawat [0042: “Applications data (AppData) folder 322 may provide a developer with a default location to store per-user application data and binaries. The Applications data folder 322 may be a hidden folder that may be utilized by developers when installing new applications or by the application themselves to retrieve per user data or settings.”]).
Rawat does not explicitly teach but Haynes in an analogous art teaches:
filtering the plurality of folders and the plurality of images stored in the memory (Haynes [0024: “The user can preferably enter filtering criteria for multiple columns (i.e., multiple file characteristics) so that the filter criteria are all collectively applied to the display of file objects, i.e. filtering using compound criteria.”]);
Therefore, it would have been obvious to one of the ordinary skill in the art prior to the effective filing date to incorporate the hidden setting of Haynes filesystem into the filesystem of Rawat to produce an expected result of including a mechanism for displaying filtered results to make data retrieval more efficient. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users with a more easily navigable filing system (Haynes [0006]). 

changing, by the processor, the display property of each of the at least one folder and the at least one image (Shimizu [0041, 0043: “The electronic file management unit 201 manages attribute information of the electronic file group 113.” Describing managing file information which includes changing property of files such as attributes as described in the above paragraphs.]) changing, by the processor, display policy for the at least one folder and the at least one image based on the display property of the at least one folder and the at least on image when the at least one folder and the at least one image is accessed by an image viewing application (Shimizu [0056: Describes setting of access rights to files/folders. 0059: Describing hiding of files and folders when certain access rights are provided. 0068-0069: Describing display policy as determination made after reading the access rights, i.e. display property as claimed. 0095-0096: Describes checking of files within a folder to designate whether to hide a folder. If there are files designated as access granted, then the folder will be visible while if there are no files access rights with which is granted, then the folder will be hidden.]). Therefore, it would have been obvious to one of the ordinary skill in the art prior to the effective filing date to incorporate the generation and control property of a folder using a display attribute file taught by Shimizu into the filesystem of Rawat in view of Haynes to produce an expected result of including a mechanism for displaying those files/folders in a color chosen on condition by the user. The modification would be obvious because one of ordinary skill in the art would be motivated to facilitate understanding and manipulation of folder contents by allowing access rights to users (Shimizu [0011]).

As per claim 7, rejection for claim 1 is incorporated and further Haynes discloses The method of claim 1, further comprising:
receiving, by the processor, a changing instruction from a user operation to reset the display property of the at least one folder (Haynes [0026: “In the preferred embodiment, selected filtering criteria apply only to the displayed folder or hard drive, and navigating away from that folder will clear the filter so that the user will have to enter the criteria again if the folder is viewed again.”]).

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rawat in view of Haynes, Shimizu and further in view of Brechner et al. (US 6741996; “Brechner” hereinafter).
As per claim 2, rejection for claim 1 is incorporated and further Rawat discloses The method of claim 1, wherein said selecting the at least one folder that satisfies a preset condition comprises:
[comparing, by the processor, names of the plurality of folders with a preset keyword] (Rawat [0040: “In one aspect of the invention, the Downloads folder 312, Music folder 316, Pictures Folder 318, and Videos folder 320 are subfolders of username folder 306 and not subfolders of Documents folder 310.”]); 
and selecting, by the processor, the at least one folder having a name that contains the preset keyword (Rawat [0004: “Referring to FIG. 2, a number of folders may be displayed wherein each folder belongs to one of four categories which include virtual folders, fixed file-system folders, common folders, and per-user folders.”]).
Rawat does not explicitly teach but Brechner in an analogous art teaches: 
comparing, by the processor, names of the plurality of folders with a preset keyword (Brechner [col.6 lines 55-67: “A decision block 122 determines if the folder being searched is a temporary folder. The purpose of this determination is to avoid scanning temporary folders since temporary media files that are frequently stored in a temporary folder will likely be deleted at some point without user permission. Temporary folders include those identified by the name "TEMP," and those that the WINDOWS.TM. operating system identifies as temporary folders, which have special significance in the WINDOWS.TM. operating system for storing temporary files.”]). Therefore, it would have been obvious to one of the ordinary skill in the art prior to the effective filing date to incorporate the obtaining of folder names of Brechner into the filesystem of Rawat to produce an expected result of obtaining folders using names. The modification would be obvious because one of ordinary skill in the art would .

Claims 3, 5, 10, 12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rawat in view of Haynes, Shimizu and further in view of Mathew et al. (US 20050076095; “Mathew” hereinafter).
As per claim 3, rejection for claim 1 is incorporated and further even though Rawat does not disclose but Mathew in an analogous art teaches: 
The method of claim 1, wherein the selecting the at least one folder that satisfies a preset condition comprises one of:
selecting, by the processor, the at least one folder that has a use frequency less than a preset frequency threshold; or selecting, by the processor, the at least one folder that has been used, within a predetermined time period, for a number of times less than a preset number threshold (Mathew [0206: “This system assigns scores to matching documents so as to organize the documents using a number of different criteria. Some of the criteria may be common criteria associated with file systems on the desktop. For example, the scoring system 952 may organize files based on alphabetical ordering of names and/or times of creation or access. Other scoring criteria may be based on various measures of relevance such as frequency of access or higher degree of match with each document query.”]).
Therefore, it would have been obvious to one of the ordinary skill in the art prior to the effective filing date to incorporate the matching/searching properties of frequency of access of Mathew into Rawat’s invention of organizing and setting properties to folders to produce an expected result of locating less frequently access folders and setting folder properties. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users with a method of efficient searching and matching so assist in determining user preferences for folder configuration.

As per claim 5, rejection for claim 3 is incorporated and further Rawat discloses The method of claim 3, wherein the changing the display property of the at least one folder comprises:
setting, by the processor, the display property of the least one folder as hidden (Rawat [0042: “Applications data (AppData) folder 322 may provide a developer with a default location to store per-user application data and binaries. The Applications data folder 322 may be a hidden folder that may be utilized by developers when installing new applications or by the application themselves to retrieve per user data or settings.”]).

As per claim 15, rejection for claim 5 is incorporated and further Rawat discloses The method of claim 5, wherein the changing the display policy for the at least one folder comprises:
not displaying the at least one folder on the display if the display property of the at least one folder is set as hidden (Rawat [0042; 0048: Describes use of hidden folders.]).

Claims 8-10, 12, 14, and 16 are the device claims corresponding to method claims 1-3, 5, 7, and 15 respectively.  Rawat discloses a device (¶ [0006]) for executing the method of claims 1-3, 5, 7, and 15.  Thus, claims 8-10, 12, 14, and 16 are rejected under the same rationale set forth in connection the rejections of claims 1-3, 5, 7, and 15, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Eggers et al. (US 20100235449) – Teaches hidden folders and files.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taelor Kim whose telephone number is (571) 270-7166.  The examiner can normally be reached on Monday-Thursday (11AM-5PM) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8166.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Taelor Kim
Primary Patent Examiner
Art Unit 2156
Dated: 4/29/21
/TAELOR KIM/
Primary Examiner, Art Unit 2156